       Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 1 of 16 PageID #:91




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

 BEN EMMOLE,                                       )
                                                   ) No. 18-cv-50166
           Plaintiff,                              )
                                                   ) The Honorable Philip G. Reinhard
 v.                                                )
                                                   ) Magistrate Judge Iain Johnston
 ILLINOIS DEPARTMENT OF                            )
 CORRECTIONS,                                      )
                                                   )
           Defendant.                              )

                        DEFENDANT’S MEMORANDUM OF LAW
                 IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

           Defendant, Illinois Department of Corrections (“Defendant” or “IDOC”), by its attorney,

Kwame Raoul, Illinois Attorney General, submits the following Memorandum of Law in support

of its Motion for Summary Judgment under Federal Rule of Civil Procedure 56(c):

      I.      INTRODUCTION

           In June 2012, Plaintiff Ben Emmole (“Plaintiff”) began his employment with the IDOC at

Dixon Correctional Center (“Dixon”) as a correctional officer and held this position until he was

discharged on December 31, 2017 for violating IDOC’s Affirmative Attendance policy. (DSOF ¶¶

5, 65). Pursuant to IDOC policy, in order to request time off from his employment as a correctional

officer, Plaintiff filled out and submitted notice of absence (“NOA”) slips where Plaintiff wrote

his name, the days off requested, and the type of benefit time he would use to cover his absences.

(Id. ¶¶ 13, 34).

           Starting in 2014, Plaintiff became a guardsman with the United States Air force and Air

National Guard. (Id. ¶ 3). As part of his service with the military, Plaintiff was required to attend

military drill trainings in August of 2014. (Id. ¶ 21). From August 2014 up until January 8 and 9

of 2016, Plaintiff followed IDOC policy and did not experience any problems with the IDOC in
                                                  1
    Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 2 of 16 PageID #:92




its processing of NOA slips for absences due to his military service. (Id. ¶ 22). Plaintiff submitted

NOA slips for the stated purpose of military drill trainings that were scheduled to occur on January

8 and 9, 2016; June 3 and 4, 2016; November 4 and 5, 2016; January 6 and 7, 2017; and March 31

and April 1, 2017. (Id. ¶¶ 35-45). Plaintiff indicated “military drill” in each comment section of

the NOA slips. (Id.). These dates were all initially approved by Defendant. Id. However, Plaintiff

failed to attend military drill training on any of these days, failed to inform Defendant that he did

not attend his military drill trainings, and failed to attend work at Dixon on all of these days. Id.

       In April 2017, the IDOC, through Investigator Troy Morse (“Morse”), discovered that

Plaintiff was not attending his scheduled military drill trainings as he represented to the IDOC. (Id.

¶ 55). Specifically, Morse learned that Plaintiff was not attending his military drill trainings

                                            . (Id. ¶ 55). Morse then contacted the United States Air

Force and National Guard and confirmed that Plaintiff did not attend military drill trainings on

April 1, 2017 and April 2, 2017. (Id. ¶ 56). Morse reported this information to Dixon’s Warden,

John Varga (“Varga”), and the existing Internal Affairs Supervisor/Correctional Lieutenant,

Daniel Newman (“Newman”). (Id.).

       Based upon this information, Plaintiff was referred to the Employee Review Board (ERB)

for violating IDOC Administrative Directive 03.01.301 and his unauthorized absences. (Id. ¶ 57).

Pursuant to this Administrative Directive, an “unauthorized absence” is an absence for which time

is not approved. (Id. ¶ 30). Additionally, Plaintiff submitted NOA slips for time off on June 22,

2017, June 23, 2017, June 24, 2017, and July 5, 2017 due to a death in his family that occurred on

June 26, 2017. (Id. ¶ 47). On each of these days, Plaintiff spoke with someone at Dixon’s armory

to call off from work and when he returned to work he filled out call-off slips. (Id. ¶ 60). On June

27, 2017, Kathy Newstrand (“Newstrand”), IDOC’s HR representative, was informed that Plaintiff



                                                  2
    Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 3 of 16 PageID #:93




had three consecutive absences and mailed him an eligibility notice of rights and responsibilities

of employee and family’s serious medical condition with certification form to his last known

address. (Id. ¶ 50). The eligibility notice and medical certification form warned Plaintiff that the

failure to return a completed certification by July 14, 2017 may result in the denial of FMLA

protection or a delay to the start of any of its entitlements. (Id. ¶ 51). Plaintiff never submitted the

required documentation to the IDOC to request leave under the FMLA. (Id. ¶ 48). On July 18,

2017, the IDOC sent Plaintiff a denial of FMLA protection designation notice because Plaintiff

did not submit a signed medical certification form. (Id. ¶ 52). Plaintiff does not have any reason to

believe that the IDOC would have denied his FMLA time for June 22, 2017, June 23, 2017, June

24, 2017, June 27, 2017, and July 5, 2017 if he submitted the completed medical certification form.

(Id. ¶ 53). If Plaintiff followed IDOC procedure/policy and submitted the appropriate

documentation, it would have granted him FMLA protection if it timely received his medical

certification form for June 22, 2017, June 23, 2017 and June 24, 2017. (Id. ¶ 54).

       Ultimately, on August 16, 2017, Plaintiff attended two ERB hearings with union

representation. (Id. ¶ 62). Sonja Nicklaus (“Nicklaus”), the Assistant Warden of Programs at

Dixon, served as the hearing officer for both of these hearings and found Plaintiff violated

Defendant’s Affirmative Attendance policy. (Id. ¶¶ 24, 63). At the conclusion of the first hearing,

Nicklaus found that Plaintiff had incurred 13 unauthorized absences and failed to attend military

drill on the following days: January 8, 2016, January 9, 2016, April 1, 2016, April 2, 2016, April

3, 2016, June 3, 2016, June 4, 2016, June 5, 2016, November 4, 2016, November 5, 2016,

November 7, 2016, January 6, 2017, January 7, 2017, January 8, 2017, March 3, 2017, April 1,

2017, April 2, 2017. (Id. ¶¶ 58, 63). This placed him at thirteen (13) occurrences of unexcused

time which under the progressive discipline outlined in the collective bargaining agreement and



                                                   3
     Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 4 of 16 PageID #:94




IDOC policy placed him at the following level of discipline: termination. (Id. ¶¶ 31, 63). At the

conclusion of the second hearing, Plaintiff had a total five additional unauthorized absences for

failing to provide the appropriate medical documentation to cover his absences for sick time usage.

(Id. ¶¶ 29, 34, 61). Accordingly, Nicklaus recommended that Plaintiff’s employment be terminated

for violations of Defendant’s Administrative Directive 03.01.30, Defendant’s Affirmative

Attendance policy. (Id. ¶¶ 61, 64, 65). Nicklaus’s recommendation to terminate Plaintiff was

subsequently reviewed by Varga and Acting Director John Baldwin for concurrence. (Id. ¶ 27).

          Plaintiff brings suit against Defendant under the Uniformed Service Members Employment

and Reemployment Act (“USERRA”), 38 U.S.C. § 4301 et seq., and the Family Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601, et seq. Defendant moves for summary judgment on all of

Plaintiff’s claims.

    II.      SUMMARY JUDGMENT STANDARD

          Summary judgment is proper if “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a); Porter v. City of Chi., 700 F.3d 944, 950 (7th Cir. 2012). “A genuine issue of material fact

exists when ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Wells v. Coker, 707 F.3d 756, 760 (7th Cir. 2013) (quoting Anderson, 477 U.S. at 248).

Summary judgment must be granted if the nonmoving party is “unable to ‘establish the existence

of an element essential to [his] case, and on which [he] will bear the burden of proof at trial.’”

Benuzzi v. Bd. of Educ. of Chi., 647 F.3d 652, 662 (7th Cir. 2011) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986)).




                                                 4
    Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 5 of 16 PageID #:95




   III.      ARGUMENT

   A. Plaintiff was not Discriminated Against Based on his Military Status.

          According to Section 4311 of USERRA, service members “shall not be denied initial

employment, reemployment, retention in employment, promotion, or any benefit of employment

by an employer on the basis of that membership.” 38 U.S.C. § 4311(a). In order to survive

summary judgment on his USERRA claim, Plaintiff must establish: (a) membership in uniformed

service; (b) performance of service or an obligation to perform service in a uniformed service; (c)

a denial of retention in employment or any benefit of employment by his employer on the basis of

that membership or performance of service or obligation and (d) that the employee’s military

service or obligation to serve was a motivating factor in the employer’s adverse decision. Ashman

v. Winnebago Count y. Sheriff’s Dept., 2015 WL 641784, *4 (N.D. Ill. Feb. 13, 2015) (citing 38

U.S.C. § 4311(a) & (c)(1)).

          Put differently, under the burden-shifting provision in Section 4311, Plaintiff must show

that his service membership was “a motivating factor in the employer’s action.” Crews v. City of

Mt. Vernon, 567 F.3d 860, 864 (7th Cir. 2009). If he is able to do so—which Defendant denies is

possible here—Defendant must then “prove that the action would have been taken in the absence

of such membership.” Id. This means that if Defendant had two reasons for taking an adverse

action against Plaintiff, one of them forbidden by the statute and the other not, and Defendant can

show that even if the forbidden one had been absent the adverse action would still have been taken,

Plaintiff loses his alleged discrimination claim under USERRA. Madden v. Rolls Royce Corp., 563

F.3d 636, 638-639 (7th Cir. 2009) (holding that defendant’s refusal to offer permanent job was

based on plaintiff’s incompetence, not military obligations, and defendant would not have hired

plaintiff due to his poor work record and resume fraud regardless of his military obligations). In

the present case, Plaintiff failed to establish a prima facie case of discrimination based on his

                                                  5
     Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 6 of 16 PageID #:96




military status. Notwithstanding this failure, Plaintiff’s violations of IDOC’s Affirmative

Attendance policy were legitimate, non-discriminatory reasons and his termination would have

occurred anyway once he reached twelve (12) unauthorized absences.

        1. Plaintiff Cannot Establish a Prima Facie Case of Discrimination Under USERRA.

        Plaintiff cannot show that (1) Defendant terminated him because of his obligations to attend

military drill trainings; and (2) Plaintiff’s military status or his service obligations to attend military

drill trainings were motivating factors in Defendant’s decision to terminate him. Plaintiff’s own

admissions coupled with IDOC’s history of approving his NOA slips for military purposes since

August 2014 preclude Plaintiff’s alleged USERRA claim of discrimination. (See DSOF ¶¶ 21-22).

Plaintiff admits that he had no problems with Defendant’s processing of his NOA slips for military

purposes starting as early as August 2014. (See Id. ¶ 22). In December 2017, Plaintiff was

discharged from the IDOC—approximately three years and four months after it had knowledge of

Plaintiff’s military status and had routinely processed his requested time off for military purposes.

(Id. ¶ 5).

        Moreover, Plaintiff merely concludes without any evidentiary support that he was

discriminated against by Baldwin, Varga, and Nicklaus for his termination and written up for using

benefit time he claims he had available for use in 2016 and 2017. (Id. ¶ 67). However, Plaintiff

cannot point to any evidence that these individuals had any discriminatory animus against him

because of his military status or obligations to attend drill trainings. To the contrary, Plaintiff

admits IDOC had knowledge of his military status back in August 2014 and routinely approved

his absences for “military drill.” (See id. ¶¶ 21-22). Plaintiff must present and rely on more than

mere speculation or conjecture in order to defeat summary judgment. See Borcky v. Maytag Corp.,

248 F.3d 691, 697 (7th Cir. 2001) (citing Armadio v. Ford Motor Co., 238 F.3d 919, 927 (7th Cir.



                                                    6
     Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 7 of 16 PageID #:97




2001); Gorbitz v. Corvilla, Inc., 196 F.3d 879, 882 (7th Cir. 1999) (“[A] party must present more

than mere speculation or conjecture to defeat a summary judgment motion.”)).

        2. Plaintiff did not Meet Defendant’s Legitimate Work Expectations.

        Plaintiff must show that he was meeting his employer’s legitimate expectations at the time

of the adverse employment action, which includes evidence that he did not violate Defendant’s

policies. Naik v. Boehringer Ingelheim Pharm., Inc., 627 F.3d 596, 600 (7th Cir. 2010)1. Courts

look at the employee’s “performance through the eyes of [his] supervisors.” Gates v. Caterpillar,

Inc., 513 F.3d 680, 689 (7th Cir. 2008) (citation omitted). In the present case, Plaintiff cannot

meet his burden because he did not meet his supervisor’s work expectations and failed to comply

with IDOC policies and procedures. Specifically, Plaintiff received discipline following his ERB

hearings on August 16, 2017 for violating Defendant’s Administrative Directive 03.01.30

(“Directive 03.01.30”). (DSOF ¶¶ 61-62). Newman, Plaintiff supervisor, believed that Plaintiff

abused his time while working with the IDOC due to his multiple call-ins and conversations

Newman personally had with the Plaintiff. (Id. ¶ 28). There are limitations to when correctional

officers can use their benefit time based on the needs of the facility. (Id. ¶ 18). Dixon is classified

as a medium security facility with a high security portion within its perimeter. (Id. ¶ 19) There

are security posts that require staffing twenty-four (24) hours a day and seven (7) days a week.

(Id.). Benefit time is approved based on officer seniority and there are a limited number of

employees that are allowed to take off on each shift. (Id. ¶¶ 16-17).

        In April 2017, Morse learned that Plaintiff was not attending military drill trainings and

received information that Plaintiff was observed at a casino during his approved time off for

“military drill.” (Id. ¶ 55).      Plaintiff’s military unit was contacted for confirmation and this


1
 The courts have analyzed USERRA claims under Title VII discrimination framework. Helms v. Village of Clarendon
Hills, Illinois, 2019 WL 2409596, *5 (N.D. Ill. June 7, 2019).

                                                      7
    Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 8 of 16 PageID #:98




information was reported to Newman and Varga. (Id. ¶ 56). According to Administrative Directive

03.01.301, an “unauthorized absence” is an absence for which time is not approved. (Id. ¶ 30).

Plaintiff’s absences for the stated purpose of attending “military drill” were determined

unauthorized in violation of policy when the IDOC learned that Plaintiff failed to attend military

drill training on 13 occasions despite providing “military drill” as the basis for his requested time

off. (DSOF ¶¶ 35-44). Under Administrative Directive 03.01.301 and AFSCME union contract,

the IDOC shall impose progressive discipline for unauthorized absences and once the employee

reaches the 12th offense, discharge is mandatory. (Id. ¶ 31). At the conclusion of Plaintiff’s ERB

hearing regarding Plaintiff’s unauthorized absences for failing to attend his military drill trainings,

he had 13 unauthorized absences and subject to mandatory, automatic discharge. (Id. ¶ 31, 63,

64, 65).

           Through Plaintiff’s own violations of Defendant’s policy, he failed to meet Defendant’s

legitimate work expectations by incurring unauthorized absences that under progressive discipline

resulted in his termination. Accordingly, Plaintiff cannot show that he was meeting his employer’s

legitimate job expectations at the time he was disciplined in December 2017. See Swearnigen v.

Cook Cnty. Sheriff’s Dep’t, 602 F.3d 852, 861, 863 (7th Cir. 2010) (concluding the plaintiff did

not meet legitimate job expectations because he violated general orders); Hall v. Vill. of Flossmoor

Police Dep’t., No. 11 C 5283, 2012 WL 6021659 (N.D. Ill. Dec. 4, 2012) (holding the plaintiff did

not meet legitimate expectations because he violated policies).

       3. Plaintiff Cannot Establish That Similarly Situated Employees Outside of his Military
          Status Were Treated Differently.

       Plaintiff has not presented any admissible evidence that any other employees outside of his

protected class were treated more favorably than him. To survive summary judgment “by showing

differential treatment of a similarly situated employee, a plaintiff must identify a comparator who

                                                  8
    Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 9 of 16 PageID #:99




is ‘directly comparable to [him] in all material respects.’” Williams v. Office of Chief Judge of

Cook Cnty. Ill., 839 F.3d 617, 626 (7th Cir. 2016) (quoting Perez v. Thortons, Inc., 731 F.3d 699,

704 (7th Cir. 2013)). “[I]n disciplinary cases—in which a plaintiff claims that he was disciplined

by his employer more harshly than a similarly situated employee based on some prohibited

reason—a plaintiff must show that he is similarly situated with respect to performance,

qualifications, and conduct.” Radue v. Kimberly–Clark Corp., 219 F.3d 612, 617 (7th Cir.2000)

(overruled on other grounds).

       “The goal of the comparison analysis is to eliminate other possible explanatory variables,

such as differing roles, performance histories, or decision-making personnel, which helps isolate

the critical independent variable—discriminatory animus.” Formella v. Brennan, 817 F.3d 503,

512 (7th Cir. 2016) (internal quotation marks and citation omitted). Typically, a plaintiff needs to

show that the other employee “dealt with the same supervisor, [was] subject to the same standards,

and had engaged in similar conduct without such differentiating or mitigating circumstances as

would distinguish his conduct or the employer’s treatment of him.” Gates v. Caterpillar, Inc., 513

F.3d 680, 690 (7th Cir. 2008) (internal quotation marks and citation omitted).

       In the present case, Plaintiff identifies two individuals as alleged comparators:

                         . (DSOF ¶¶ 73, 77).




                                                                  “[S]imilarly situated employees

must be directly comparable to the plaintiff in all material respects, which includes showing that

coworkers engaged in comparable rule or policy violations.” Patterson v. Indiana Newspapers,

Inc., 589 F.3d 357, 365-66 (internal quotation marks and citations omitted). However, both of



                                                 9
   Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 10 of 16 PageID #:100




these individuals are distinguishable cases for many reasons and not relevant for comparative

purposes.

       Unlike the Plaintiff,




       As such, Plaintiff cannot show that that these alleged comparators violated the same

policies and were not disciplined by the Defendant. See Peters v. Renaissance Hotel Operating

Co., 307 F.3d 535, 546 (7th Cir. 2002) (“The burden is on [plaintiff] to establish the similarity

between himself and the proposed comparable employees.”); see also Patterson, 589 F.3d at 366;

Nichols v. S. Illinois Univ.-Edwardsville, 510 F.3d 772, 786 (7th Cir. 2007) (granting defendant’s

motion for summary judgment on plaintiffs’ retaliation claim where they failed to show that any

similarly situated employees engaged in the same actions that were used as basis for plaintiffs’

termination but were treated more favorably); Little v. Ill. Dep't of Revenue, 369 F.3d 1007, 1012

(7th Cir. 2004) ( “A similarly-situated employee must have been disciplined, or not, by the same



                                               10
   Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 11 of 16 PageID #:101




decision-maker who imposed an adverse employment action on the plaintiff.” (citing Patton v.

Indianapolis Pub. Sch. Bd., 276 F.3d 334, 338 (7th Cir.2002); Radue, 219 F.3d at 617–18.

       Therefore, this Court should grant summary judgment as Plaintiff is unable to adduce

sufficient evidence that would permit a reasonable factfinder to conclude that his military status

caused his discharge. See Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016).

   B. Defendant had Legitimate, Non-Discriminatory Reasons for its Actions.

       Assuming arguendo that Plaintiff is able to establish a prima facie claim of discrimination

under USERRA, which Defendant denies is possible here, the burden would shift to Defendant to

“prove that the action would have been taken in the absence of such membership.” Crews, 567

F.3d at 684. Preliminarily, Plaintiff cannot point to his termination for violations of Directive

03.01.301 as an illegitimate reason because Defendant has a legitimate interest in its employee’s

attendance and reliability. See Rush v. McDonald’s Corp., 966 F.2d 1104, 1115 (7th Cir. 1992).

In addition, policy violations and unauthorized absences have been recognized as a legitimate basis

to terminate an employee. Lindemann v. Mobil Oil Corp., 141 F.3d 290, 296 (7th Cir.1998)

(“Absenteeism and tardiness have been recognized by this Court as legitimate, nondiscriminatory

reasons for an employer to terminate an employee.”).

       Moreover, it is well-established that the Court is not a “super personnel department that

second-guesses employers’ business judgments.” Riley v. Elkhart Comm. Schs., 829 F.3d 886,

895 (7th Cir. 2016) (internal quotation marks and citation omitted). This Court should not do so

here. As discussed above, Plaintiff was disciplined due to his violations of policy. After filing

suit, Plaintiff readily admits that the IDOC initially approved his NOA slips for time off on January

8, and 9, 2016; June 3 and 4, 2016; November 4 and 5, 2016; January 6 and 7, 2017; and March

31, 2017 and April 1, 2017 for military purposes. (DSOF ¶¶ 35, 37, 39, 41, 43). Plaintiff admits



                                                 11
   Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 12 of 16 PageID #:102




further that he did not attend military drill trainings due to personal reasons,

     , on January 8, and 9, 2016; June 3 and 4, 2016; November 4 and 5, 2016; January 6 and 7,

2017; and March 31, 2017 and April 1, 2017. (Id. ¶¶ 36, 38, 40, 42, 44). It is also undisputed that

Plaintiff failed to inform the IDOC that he did not attend military drill trainings, nor did he attend

work with the IDOC on these days. (Id.). Any form of military discrimination claim against

Defendant fails when (1) Plaintiff was initially approved by Defendant to take time off for specific

military purposes on January 8, and 9, 2016; June 3 and 4, 2016; November 4 and 5, 2016; January

6 and 7, 2017; and March 31, 2017 and April 1, 2017; (2) Plaintiff would not have had

automatically had the approved time off using his own benefit time because IDOC’s approval of

benefit time (excluding sick time) at Dixon is based on an annual bidding process, officer seniority

and staffing needs; (3) Defendant discovered Plaintiff was not in fact attending his military drill

trainings; and (4) Defendant terminated him after finding 13 separate violations of Directive

03.01.301 when the same directive calls for automatic termination after the 12th violation. (See id.

¶¶ 15-18, 35-45) These were the very reasons that Nicklaus determined that Plaintiff violated

Directive 03.01.301 and recommended he be discharged. (See id. ¶ 64). Accordingly, this Court

must grant summary judgment in Defendant’s favor.

   C. Plaintiff’s FMLA Interference Claim Fails.

       Under the FMLA, an eligible employee is entitled to twelve weeks of leave per year for a

variety of reasons, including “to care for the spouse, or a son, daughter, or parent, of the employee,

if such spouse, son, daughter, or parent has a serious health condition”. Scruggs v. Carrier Corp.,

688 F. 3d 821, 824 (7th Cir. 2012) (citing 29 U.S.C. § 2612(a)(1)(C)).

       Plaintiff’s admissions that he failed to follow IDOC policy unequivocally precludes his

interference claim the FMLA. (See DSOF ¶¶ 52-53). In the present case, Plaintiff claims FMLA



                                                 12
   Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 13 of 16 PageID #:103




interference for the five days: June 22, 2017, June 23, 2017, June 24, 2017, June 27, 2017, and

July 5, 2017. (Id. ¶ 47). However, Plaintiff’s mother passed away on June 26, 2017. (Id. ¶ 46).

Under the FMLA, statutory protection for a family member ceases once the family member passes

away. Brown v. J.C. Penney Corp., 924 F. Supp. 1158, 1162 (S.D. Fl. Feb. 20, 1996). Thus,

Plaintiff was not entitled to FMLA protection for June 27, 2017 and July 5, 2017. See id.

Moreover, Plaintiff would have been discharged from the IDOC irrespective of Plaintiff’s alleged

requests for FMLA leave in June and July 2017. See Kohls v. Beverly Enter. Wis., Inc., 259 F.3d

799, 804-805 (7th Cir. 2001)(“…she [plaintiff] must prove that Beverly [defendant] would not

have discharged her had she not taken FMLA leave.”). Again, Nicklaus determined that Plaintiff

had 13 unauthorized absences and should be discharged wholly independent from him taking leave

on the first of the five days in June and July 2017. (DSOF ¶ 30, 31, 63, 64). Furthermore, even if

the Court were to disregard these 13 absences, Plaintiff’s June 27, 2017 and July 5, 2017

unauthorized absences placed him at fifteen occurrences of unexcused time which under the

progressive discipline outlined in Directive 03.01.301 and the collective bargaining agreement

warranted his termination. Summary judgment therefore should be granted on this basis.

       Nonetheless, Plaintiff has the burden of proving FMLA interference. Darst v. Interstate

Brands Corp., 512 F.3d 903, 908 (7th Cir. 2008). In order to prove a FMLA interference claim,

Plaintiff must show the following: (1) he was eligible for the FMLA’s protections; (2) he was

covered by the FMLA; (3) he was entitled to take leave under the FMLA; (4) he provided sufficient

notice of his intent to take leave; and (5) Defendant denied his FMLA benefits to which he was

entitled. Brown v. Auto Components Holdings, LLC, 622 F.3d 685, 689 (7th Cir. 2010).

       What constitutes sufficient notice is substantially decided by the employer. McKenzie v.

Seneca Foods Corp., 2017 EL 1155966, *3 (W.D. Wis. Mar. 27, 2017). According to Defendant’s



                                               13
   Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 14 of 16 PageID #:104




policies, it requires that Plaintiff timely submit the medical certification form in order to process

his FMLA leave requests. (DSOF ¶ 51). The Seventh Circuit has made clear that a defendant does

not interfere with a plaintiff’s FMLA rights when it requires compliance with its internal policies,

including the return of a medical certification form, even if its policies impose stricter notice

requirements than the FMLA. See Brown, 622 F.3d at 687 (holding no interference when employer

required employee to report to work, return a specific form, or obtain a “call-in-code number over

the phone within five days of her initial return-to-work date); Lewis v. Holusum of Fort Wayne,

Inc., 278 F.3d 706, 710 (7th Cir. 2002) (finding no interference when employer required employee

to notify employer of her inability to work each day of her FMLA leave); Gilliam v. United Parcel

Serv. Inc., 233 F.3d 969, 971-972 (7th Cir. 2000) (finding no interference when employer required

employee to provide his supervisor with a return-to-work date by the third working day of FMLA

leave).

          Here, Plaintiff’s failure to comply with Defendant’s leave policies and procedures is

sufficient grounds for denying his FMLA leave requests. See 29 C.F.R. § 825.302(d); Richi v. SMC

Corp., 632 F.3d 404, 411 (7th Cir. 2011). Newstrand learned that Plaintiff missed work for three

consecutive days and without a request from Plaintiff sent him his notice of eligibility under the

FMLA to his last known address. (DSOF ¶ 50). Plaintiff readily admits that he never submitted

the required documentation to the IDOC to request days off under the FMLA when he was notified

that he had to do so by July 14, 2017. (Id. ¶ 48). Plaintiff’s failure to submit this form resulted in

Newstrand sending him a denial notice on July 18, 2017. (Id. ¶ 52).

          Accordingly, Defendant’s Motion for Summary Judgment should be granted. See Taylor-

Novotny v. Health Alliance Med. Plans, Inc., 772 F.3d 478, 498 (7th Cir. 2014) (finding that the

denial of a leave request for time falling outside of approved FMLA parameters “did not deny



                                                 14
   Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 15 of 16 PageID #:105




[plaintiff] any right under the FMLA”); McKenzie, 2017 WL 1155966 at *5 (granting summary

judgment in the defendant’s favor on the plaintiff’s FMLA interference claim when the plaintiff

failed to follow the defendant’s internal procedural requirements for FMLA leave and was fired

for violating its attendance policy).

   D. Punitive Damages are not Available Against a State Agency

       In his Amended Complaint, Plaintiff demands punitive damages. (Am. Compl. at 7, ECF

No. 4). However, 42 U.S.C. § 1981a(b)(1) specifically states, “[a] complaining party may recover

punitive damages under this section against a respondent (other than a government, government

agency or political subdivision) if the complaining party demonstrates that the respondent engaged

in a discriminatory practice . . . .” Here, there is no dispute that Defendant is an agency of the

State of Illinois, and thus punitive damages are not available. Hildebrandt v. Illinois Dept. of Nat.

Res., 347 F.3d 1014, 1032 (7th Cir. 2003) (finding, as a matter of law, plaintiff cannot recover

punitive damages against the IDNR, a government agency).

       WHEREFORE, Defendant, Illinois Department of Corrections, respectfully requests that

this Honorable Court grant its Motion for Summary Judgment and enter judgment in its favor and

against Plaintiff, Carla Little, and for any other relief this Court deems proper and just.

KWAME RAOUL                                            Respectfully submitted,

Attorney General of Illinois                           s/Phillip W. Rehani
                                                       PHILLIP W. REHANI
                                                       Assistant Attorney General
                                                       Office of the Illinois Attorney General
                                                       100 West Randolph Street, 13th Floor
                                                       Chicago, Illinois 60601
                                                       (312) 814-3735
                                                       prehani@atg.state.il.us




                                                 15
   Case: 3:18-cv-50166 Document #: 42 Filed: 09/06/19 Page 16 of 16 PageID #:106




                               CERTIFICATE OF SERVICE

     The undersigned certifies that on September 6, 2019, he electronically filed the foregoing
document with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF
system. Parties of record may obtain a copy through the Court’s CM/ECF system.

                                                          /s/ Phillip W. Rehani




                                              16
